Citation Nr: 1712632	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating (evaluation) for bilateral hearing loss, in excess of 10 percent for the period from January 7, 2011, and in excess of 
20 percent from October 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1974 to August 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011 and September 2012 rating decisions by the RO in Houston, Texas.  The August 2011 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning a 10 percent initial disability rating, effective January 7, 2011, and denied service connection for bipolar disorder.  The September 2012 rating decision assigned a 20 percent rating, effective October 6, 2011, for the bilateral hearing loss, creating "staged ratings."  The issues on appeal were previously before the Board in October 2014.  At that time, the Board recharacterized the mental health issue on appeal to encompass any acquired psychiatric disorder, to include bipolar disorder and excluding PTSD, to better comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

At the time of the October 2014 decision, the Board remanded both of the issues currently on appeal for additional development.  Specifically, on remand a VA examination was to be obtained to assist in determining the current severity of the service-connected bilateral hearing loss.  Additionally, on remand the Agency of Original Jurisdiction (AOJ) was to obtain all outstanding VA treatment records pertaining to treatment for any acquired psychiatric disorders, including bipolar disorder, specifically: (1) in-patient treatment records from Los Angeles Veterans Affairs Medical Center (VAMC) dated in 1977 and 1978, and (2) treatment records from the Houston VAMC dated from 1984.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed below, it does not appear that the RO adequately addressed the Board's remand directives as to the mental health service connection issue on appeal.  As such, the Board must again remand the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding PTSD, to ensure compliance with the October 2014 Board remand directives.

The Board also remanded the issue of a higher initial disability rating for bilateral hearing loss for a new VA audiometric examination.  The Board finds that there has been substantial compliance with the directive of the previous Board remand regarding this issue.  The Veteran received the requested VA examination in March 2015, which the Board finds adequate for rating purposes.  As such, an additional remand to comply with the October 2014 remand directives concerning the issue of a higher initial disability rating for bilateral hearing loss is not required.  Stegall, 
11 Vet. App. 268.

In August 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement for service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the rating period of January 7, 2011 to October 6, 2011, the Veteran's bilateral hearing loss manifested in no more than level VI hearing in the right ear and level II hearing in the left ear.

2.  For the rating period from October 6, 2011, the Veteran's bilateral hearing loss has manifested in no more than level VII hearing in the right ear and level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  For the rating period from January 7, 2011 to October 6, 2011, the criteria for an initial disability in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the rating period from October 6, 2011, the criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding PTSD, no further discussion of VA's duties to notify and to assist is necessary concerning this issue.

As the bilateral hearing loss issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric examinations in June 2011, August 2012, and March 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is unclear if the record was reviewed by each examiner, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  The Veteran also testified at the August 2014 Board videoconference hearing, to the effects of the disability on occupational and daily activities.  Further, VA has received copies of private audiometric examinations from September 2010 and February 2013.

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of an initial disability rating (evaluation) for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional hearing patterns), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id. 

The Veteran asserts that a higher initial disability rating is warranted for the service-connected bilateral hearing loss.  In the March 2015 VA audiometric examination report, the Veteran advanced the following problems due to hearing loss: the phone ringer had to be turned to the maximum volume, needing to shout in public, setting the television volume too high for neighbors, taking extreme caution going out in public, not being able to hear others anywhere but a in quiet place, turning the left ear to hear, reviewing every sound, and difficulty crossing the street in a timely manner.  At the August 2014 Board videoconference hearing, the Veteran testified to having trouble hearing the grandchildren, and having problems talking to other people unless speaking at a high volume.

Rating period from January 7, 2011 to October 6, 2011

The Board finds that from January 7, 2011 to October 6, 2011, the weight of the competent and probative lay and medical evidence of record is against a disability rating in excess of 10 percent for bilateral hearing loss.  The relevant evidence for this rating period consists of the Veteran's lay statements, a VA audiometric examination, and a private audiometric examination.

The Veteran underwent a private audiometric examination in September 2010.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
50
70
80
85
71.25
LEFT
35
45
55
65
50

In order for a speech recognition test to be adequate for VA rating purposes, there must be a Maryland CNC test to determine speech discrimination.  As there is no indication from the treatment records from the private audiometric examination that the private examiner used a Maryland CNC test, the Board will use the September 2010 private examination report's pure tone averages together with the valid results in the closest VA examination report's Maryland CNC word recognition scores to determine the disability rating.  As such, the Board substitutes the following speech recognition scores: 76 percent in the right ear and 92 percent in the left ear (reported in the June 2011 VA audiometric examination below).

Based upon the pure tone results of the September 2010 examination, together with the speech recognition scores recorded from another audiometric examination of record, a Roman numeral IV is designated for the right ear from Table VI of 
38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) schedular rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.  


In June 2011, the Veteran received a VA audiometric examination.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000

3000
4000
AVG
RIGHT
60
80
85
75
75
LEFT
50
60
65
65
60

The examination report reflects that the Veteran advanced longstanding hearing loss that began in service.  The Veteran conveyed that the hearing loss did not affect his usual occupation, but reported difficulty hearing others.  Speech recognition scores were 76 percent in the right ear and 92 percent in the left ear. 

Based upon the results of the June 2011 audiometric and speech recognition tests, a Roman numeral VI is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  The pure tone thresholds are 55 decibels or greater in all four of the relevant frequencies in the right ear, so the rating provision for exception hearing patterns 38 C.F.R. § 4.86(a) applies, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa.  In this case the Veteran would be assigned a Roman numeral VI on both Table VI and on Table Via; therefore, rating the right ear hearing loss as an exceptional hearing pattern under 38 C.F.R. § 4.86(a) is not more favorable to the Veteran.  

Intersecting the numeric designations from the June 2011 examination to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed levels contemplated for a 10 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a higher rating than 10 percent. 

The Board notes that although the September 2010 audiometric evidence indicates a noncompensable (0 percent) rating, the RO has not proposed a reduction in rating, the rating has been effect for five years or more, and there is no evidence of material improvement in the disability in the record; therefore, the Board will not disturb the current 10 percent rating.  38 C.F.R. § 3.344 (2016); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992); Kitchens. v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).   

The application of the rating schedule to the audiometric findings does not establish that an initial disability rating in excess of 10 percent for bilateral hearing loss is warranted at any time prior to October 6, 2011.  The weight of the competent and probative lay and medical evidence of record is against an initial disability rating in excess of 10 percent for bilateral hearing loss from January 7, 2011 to October 6, 2011.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

Rating period from October 6, 2011

The Board finds that the weight of the competent and probative lay and medical evidence of record is against a disability rating in excess of 20 percent for bilateral hearing loss for the rating period from October 6, 2011.  The most relevant evidence for this rating period consists of the Veteran's lay statements, VA audiometric examination reports, VA treatment records, and a private audiometric examination report, read and interpreted in the context of the entire history of hearing loss disability.  

In December 2011, the Veteran underwent an audiometric examination at a VA Medical Center (VAMC).  At that time, pure tone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
70
85
85
85
81.25
LEFT
40
50
60
70
55

The VA audiometric examination reflected that the hearing in the right ear has decreased since 2010 and the VA audiologist recommended an ENT follow up.  Speech recognition scores were not provided with the December 2011 audiometric test results; however, the Board has again substituted the closest Maryland CNC score recorded from the Veteran's treatment during the rating period.  As such, the Board substitutes the following speech recognition scores: 74 percent in the right ear and 80 percent in the left ear (reported in the August 2012 VA audiometric examination below).

Based upon the pure tone results of the December 2011 examination, together with the speech recognition scores recorded from another audiometric examination of record, a Roman numeral VI is designated for the right ear from Table VI of 
38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  The pure tone thresholds are 55 decibels or greater in all four of the relevant frequencies in the right ear, so the rating provision for exceptional hearing patterns 38 C.F.R. 
§ 4.86(a) applies, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa.  In this case, the Veteran would score a Roman numeral VI on Table VI and a Roman numeral VII on Table VIa; therefore, the Board will use the higher Roman numeral VII derived from the right ear exceptional hearing pattern (38 C.F.R. § 4.86(a)).  

Intersecting the numeric designations derived from the December 2011 examination to the applicable row and column for the right and left ear, a 20 percent schedular disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 20 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a higher rating than 20 percent from 
October 6, 2011.  

The Veteran was afforded a VA audiometric evaluation in August 2012.  At that time, pure tone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
60
80
80
80
75
LEFT
55
60
60
70
61.25

Speech recognition scores conveyed speech discrimination of 74 percent for the right ear and 80 percent for the left ear.

Based upon the results of the August 2012 audiometric and speech recognition tests, a Roman numeral VI is designated for the right ear from either VI or Table VIa of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  The pure tone thresholds are 55 decibels or greater in all four of the relevant frequencies in both the right ear and left ear, so the rating provision for exceptional hearing patterns of 38 C.F.R. § 4.86(a) applies to both ears, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa.  In this case, the Veteran would score a Roman numeral VI on Table VI and a Roman numeral VI on Table VIa for the right ear, and would score a Roman numeral IV on Table VI and a Roman number IV on Table VIa for the left ear.  

Intersecting the numeric designations derived from the August 2012 examination to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 20 percent schedular rating; thus, the audiometric and speech recognition evidence does not support a finding of a higher rating than 20 percent.

The Veteran underwent a private audiometric examination in February 2013.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
60
80
80
75
73.75
LEFT
40
50
60
65
53.75

Again, in order for a speech recognition test to be adequate for VA rating purposes, there must be a Maryland CNC test to determine speech discrimination.  The Board has again substituted the closest Maryland CNC score recorded from the Veteran's treatment records during the rating period from October 6, 2011.  As such, the Board substitutes the following speech recognition scores: 74 percent in the right ear and 80 percent in the left ear (reported in the August 2012 VA audiometric examination above).

Based upon the pure tone results of the February 2013 examination, together with the speech recognition scores recorded from another audiometric examination of record, a Roman numeral VI is designated for the right ear from Table VI of 
38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  The pure tone thresholds are 55 decibels or greater in all four of the relevant frequencies in the right ear, so the rating provision for exceptional hearing patterns 38 C.F.R. 
§ 4.86(a) applies, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa.  In this case, the Veteran would score a Roman numeral VI on Table VI and a Roman numeral VI on Table VIa for the right ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 20 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a higher rating.  

The Veteran underwent a VA audiometric evaluation in March 2015.  At that time, pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
AVG
RIGHT
60
85
85
80
77.5
LEFT
45
60
70
75
62.5

Speech recognition scores conveyed speech discrimination of 88 percent in the right ear and 84 percent in the left ear. 

Based upon the results of the March 2015 audiometric and speech recognition tests, a Roman numeral VII is designated for the right ear from Table VIa of 38 C.F.R. 
§ 4.85 and a Roman numeral III is designated for the left ear.  The pure tone thresholds are 55 decibels or greater in all four of the relevant frequencies in the right ear, so the rating provision for exceptional hearing patterns 38 C.F.R. § 4.86(a) applies, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa.  In this case the Veteran would score a Roman numeral III on Table VI and a Roman numeral VII on Table VIa for the right ear.  Applying the more favorable right ear Roman numeral VII based on exceptional hearing pattern in the right ear, and intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 20 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a higher rating that 20 percent for this period.  

The Board notes that the Table VII ratings for the right ear shift from a VII to a VI, and then return to a VII, as the a Roman number VII was derived from the December 2011 audiometric examination, a VI in August 2012 and February 2013 audiometric examinations, and then back to a VII in March 2015 audiometric examination.  The Board also notes a shift from IV to III in the Table VII ratings for the left ear, as the a Roman numeral IV was derived from the December 2011, August 2012, and February 2013 audiometric examinations, but then dropped to a III in March 2015 audiometric examination.  Giving the Veteran the benefit of the doubt, and attempting to favorably reconcile the disability picture into a consistent whole, even if a Roman numeral VII were derived using Table VII for the right ear during the entire rating period, and a IV for the left ear for the entire rating period, the rating criteria for a rating in excess of 20 percent would still not have been met.

The application of the rating schedule to the audiometric findings does not establish that an initial disability rating in excess of 20 percent for bilateral hearing loss is warranted at any time during the period  or stage from October 6, 2011.  The weight of the competent and probative lay and medical evidence of record is against an initial disability rating in excess of 20 percent for bilateral hearing loss from October 6, 2011.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, at the August 2014 Board hearing, the Veteran testified to having difficulty understanding what individuals are saying unless using the better (left) ear.  The Veteran conveyed resorting to speaking loudly in public or noisy places to hear, and having difficulty hearing grandchildren.  At the March 2015 VA audiometric examination, the Veteran reported having "the TV and music and the volume have to be at least half way up...I know my neighbors hear it," and taking "extreme caution because [of being unable to hear] the cars, vehicles, and people" when in public.  The Veteran also advanced in the March 2015 VA audiometric examination having difficulty crossing the street due to not being able to hear the traffic.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear the sounds of TV, music, cars, and vehicles is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people in noisy public spaces and understand conversations with grandchildren are measured and rated by use of a speech recognition test, which measures conversation comprehension, words understood, and words missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette, No. 15-2818 (holding " that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon 

either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 1998 VA mental health examination report reflected that the Veteran was employed as a purchasing agent and was pursuing a vocational program.  There is no evidence in the record that the Veteran subsequently stopped working or pursuing work due to a service-connected disability.  The report from an April 2014 housebound aid and attendence examination reflects the Veteran advanced being confined to immediate premises due to non-service connected knee osteoarthritis.  In fact, the Veteran advanced in a February 2015 Notice of Disagreement that entitlement to special monthly compensation for aid and attendance was "base[d] on knees not hearing."  As the Veteran's bilateral severe knee osteoarthritis is not service connected, the Veteran 

has not ceased work or been rendered unable to work due to one or more service-connected disabilities.  For these reasons, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

An initial disability rating (evaluation) for bilateral hearing loss, in excess of 10 percent for the period from January 7, 2011, and in excess of 
20 percent from October 6, 2011, is denied.


REMAND

Service Connection for PTSD

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records, VA psychiatric counseling records, VA vocational-rehabilitation records, VA administrative records, etc.) and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Additionally, where VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with either oral or written notice of that fact.  See 38 C.F.R. § 3.159(e); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1349 (Fed. Cir. 2003) (finding that it is not unreasonable for VA to have the flexibility to provide oral notice where practicable and noting that VA is ultimately accountable for providing the requisite notice).  A record of any oral notice given must be included in the claims file.  

In December 2014, to comply with the Board's October 2014 remand directives, the AOJ contacted the Los Angeles VAMC and the Houston VAMC to request records for treatment at the Los Angeles VAMC in 1977-78, and the Houston VAMC from 1984.  The Houston VAMC responded to the request in December 2014 by sending the Veteran's medical records from April 1998 to July 1998, and stating "...and nothing else, any other attempts will be futile."  The Veteran was notified by phone in February 2015.  The VA treatment records and the notice have been associated with the record.

There is no response of record from the Los Angeles VAMC regarding the VA treatment records.  In written statements of record in 1998 and 2009, and in testimony at the August 2014 Board videoconferencing hearing, the Veteran advanced having received treatment at the Los Angeles VAMC in 1977, 1978, and 1981.  In December 2014, VA sent a release of information form to the Los Angeles VAMC.  There is no response from the Los Angeles VAMC of record.  Because there is no response of record from the Los Angeles VAMC regarding the Veteran's treatment records, and it does not appear that the AOJ followed up the request, VA has not adequately complied with the October 2014 Board remand instructions.

The Board notes that the Veteran's representative submitted a December 2016 post-remand brief addendum that cites a private medical opinion and statements from the Veteran's father and friend.  This evidence is not currently associated with the record.  It is unclear to the Board whether the referenced records are missing or were not submitted for the record.  As such, on remand the AOJ should request such referenced records.
 
For the above reasons, the issue of service connection for PTSD is remanded to again attempt to obtain the VAMC Los Angeles treatment records, to notify the Veteran if the records are unavailable, and to contact the Veteran to obtain copies of the evidence cited in the December 2016 post-remand brief addendum if they exist.

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding PTSD, is REMANDED for the following actions:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to reported treatment for any acquired psychiatric disorders, including bipolar disorder, specifically, in-patient treatment records from the Los Angeles VAMC dated in 1977, 1978, and 1981.

2.  Contact the Veteran and request information as to any private medical treatment for any acquired psychiatric disorders, including bipolar disorder, to include the private opinion referenced by the Veteran's representative in the December 2016 post-remand brief addendum.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.

3.  Associate with the record the lay statements from the Veteran's father and friend referenced by the Veteran's representative in the December 2016 post-remand brief addendum, should they exist.

4.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's mental health not already of record, for the period from October 2014.

5.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder excluding PTSD.  If the issue remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


